       Case 2:17-cv-01098-JNP-PMW Document 92 Filed 04/19/19 Page 1 of 3




JORDAN K. CAMERON (12051)
  jcameron@djplaw.com
DURHAM JONES & PINEGAR, P.C.
3301 N. Thanksgiving Way, Suite 400
Lehi, UT 84043
Telephone: (801) 375-6600
Fax: (801)375-3865

Attorneys for Plaintiff ZooBuh, Inc.

                           UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION


 ZOOBUH, INC., a Utah Corporation                        APPLICATION FOR WRIT OF
                                                               EXECUTION
 Plaintiff,

 vs.

 SAVICOM, INC., et al.                              Case No.: 2:17cv01098 JNP

          Defendants.                               Judge Jill N. Parrish


        1.      On April 4, 2019, this Court entered judgment against DG International Limited,

LLC, in the amount of $3,003,600.00. See Default Judgment [ECF 82].

        2.      The amount due it $3,003,600.00

        3.      The judgment debtor is:

                DG International Limited, LLC
                19c Trolley Sq.
                Wilmington, Delaware 19806

        4.     I request that a Writ of Execution be issued directing the U.S. Marshal to seize and
sell enough of the judgment debtor’s property described below to satisfy the judgment. I request
that the Writ be served on the people named in Paragraph 5 via mail.


                                                1


SLC_4235013.1
              Case 2:17-cv-01098-JNP-PMW Document 92 Filed 04/19/19 Page 2 of 3




            5.      I request that the Writ of Execution direct the U.S. Marshal to seize and sell the
     debtor’s following personal property:


Description                          Location                      Estimated Value     Name & Address of
                                                                                       anyone other than
                                                                                       debtor claiming an
                                                                                       interest
XDATING                              United States Patent and      Unknown but         None
Service Mark                         Trademark Office              less than the
Registration Number 4850880                                        judgment
Serial Number 86585885               Intangible property that      amount
                                     cannot by physically
                                     seized. The property can
                                     be sold through notice and
                                     identification only.


             6.     Given that Defendant defaulted in this action, Plaintiff respectfully requests that
     the Court permit service of the Writ of Execution along with the Notice of Execution,
     Exemptions, and Right to a Hearing and Request for Hearing form via mail to the company’s
     registered address:

              DG International Limited, LLC
              19c Trolley Sq.
              Wilmington, Delaware 19806

              7.     I have not included any non-public information in this document.




     DATED this 19th day of April, 2019.

                                                           DURHAM JONES & PINEGAR, P.C

                                                           /s/ Jordan Cameron
                                                           Jordan K. Cameron
                                                           Attorneys for Plaintiff




                                                      2


     SLC_4235013.1
       Case 2:17-cv-01098-JNP-PMW Document 92 Filed 04/19/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       This is to confirm that a copy of the foregoing was electronically filed on April 19, 2019.
Notice of this filing will be sent to the Defendants through U.S. prepaid mail to:

        DG International Limited LLC
        Trolley Square, Suite 20C
        New Castle, Delaware 19806

        DG International Limited
        Trolley Square, Suite 20C
        New Castle, Delaware 19806


                                                            /s/ Kim Altamirano
                                                            Kim Altamirano




                                                3


SLC_4235013.1
